[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                             JAN 3, 2007
                             No. 06-12217                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 06-20136-CV-JAL

DAVID WILLIAM LINDER,


                                                           Plaintiff-Appellant,

                                  versus

DIANE BOLAND,
BRUCE HYMA, DR.,
GEORGE W. HIME,
WILLIAM LEE HEARN,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (January 3, 2007)

Before BIRCH, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

       David William Linder, proceeding pro se, appeals the district court’s 28

U.S.C. § 1915(e)(2)(B)(ii) dismissal of his 42 U.S.C. § 1983 action.1 The district

court found that Linder’s claim challenging the validity of his conviction is not

cognizable under Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994).

Because we find that Linder’s action, if successful, would not necessarily

invalidate his prior criminal conviction, we REVERSE and REMAND to the

district court for further proceedings.

                                      I. BACKGROUND

       Linder filed a complaint against four individuals associated with the Miami-

Dade County Medical Examiner’s Office. His complaint appeared to challenge an

allegedly fraudulent blood test used at his criminal trial. In his complaint, Linder

stated that he “notified the affected parties of a criminal conspiracy on the matter

and requested notification in the form of a repudiation of the idea of an esoteric

blood test taking place in the toxicology lab of the Miami-Dade Medical

Examiner’s Office of an eighteen year old youth named Phillip Conklin.” R1-1 at

1. His complaint further refers to “a fraudulently amended trial transcript,” id., and



       1
          Though Linder does not cite 42 U.S.C. § 1983, he filed a “complaint for damages” in the
district court, seeking relief from state actors for their actions in connection with a federal trial.
As such, the district court properly found that Linder’s complaint seeks relief under § 1983.

                                                  2
requests “exposure in open court” so that “the complaint can be resolved.” Id. at 2.

      In the district court, a magistrate judge found that Heck, 512 U.S. at 486-87,

114 S. Ct. at 2372, precluded Linder’s § 1983 claim as long as he was currently

subject to a criminal conviction, and in his Report and Recommendation (“R &

R”), recommended that Linder’s complaint be dismissed. Linder responded to the

R & R by moving for “some form of subpoena or response order to the Miami-

Dade Medical Examiner regarding the subject Phillip Conklin” and stating that the

granting of the motion was “necessary to life, liberty, freedom, and to efficiently

and correctly establish truthful facts.” R1-4 at 1-2. The district judge reviewed the

case, adopted the magistrate judge’s R & R, and ordered the case dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                 II. DISCUSSION

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) of a prisoner’s complaint, and view the

allegations in the complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th

Cir. 2003). We have held that “[a] complaint should not be dismissed for failure to

state a claim unless it appears beyond doubt that the prisoner can prove no set of

facts in support of his claim which would entitle him to relief.” Harmon v. Berry,

728 F.2d 1407, 1409 (11th Cir. 1984) (per curiam) (citations omitted). “Pro se



                                          3
pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (citation omitted).

      Under Heck, if a judgment for a § 1983 plaintiff “would necessarily imply

the invalidity of his conviction or sentence[,] . . . the complaint must be dismissed

unless the plaintiff can demonstrate that the conviction or sentence has already

been invalidated.” 512 U.S. at 487, 114 S. Ct. at 2372. A prisoner’s § 1983 action

is not barred, however, where the action, “even if successful, will not demonstrate

the invalidity of any outstanding criminal judgment against the plaintiff . . . .”

Heck, 512 U.S. at 487, 114 S. Ct. at 2372 (emphasis in original). For example, a

prisoner is permitted to request DNA evidence that has been used at his trial under

§ 1983 because obtaining such evidence does not “necessarily demonstrate[] or

even impl[y] that his conviction is invalid.” Bradley v. Pryor, 305 F.3d 1287, 1290

(11th Cir. 2002). Conversely, a plaintiff seeking declaratory relief and damages

based solely on the premise that he “was the victim of an unconstitutional

conspiracy to falsely convict him” merely is attempting to overturn his conviction

and is barred by Heck from proceeding. Abella v. Rubino, 63 F.3d 1063, 1066

(11th Cir. 1995) (per curiam) (involving action under Bivens v. Six Unknown

Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999 (1971), which is



                                           4
analogous to § 1983 for Heck purposes).

       Liberally construing Linder’s complaint, as we must, we discern that he

challenges the use of certain evidence at his trial relating to a blood test, and seeks

access to the medical laboratory’s records in connection therewith. Though the

language used in his complaint is somewhat muddled, Linder’s appellate brief

sheds further light on his claims, alleging that “a PowerPoint [] was plagiarized to

create a fictional blood test result . . . ,” Br. of Appellant at 1, and requesting “[t]he

names of the two test subjects of the PowerPoint.” Id. at 2. Unlike the plaintiff in

Abella, 63 F.3d at 1065-66, Linder, by his complaint, does not attempt to overturn

his conviction; rather, he seeks access to evidence. Here, as in Bradley, Linder

“prevails in this lawsuit once he has access to that evidence or an accounting for its

absence. Nothing in that result necessarily demonstrates or even implies that his

conviction is invalid.” See 305 F.3d at 1290; see also Hughes, 350 F.3d at 1160

(permitting § 1983 action alleging Fourth Amendment violation to proceed,

because success would not necessarily imply that the plaintiff’s conviction was

invalid).

       Moreover, and just as importantly, because the circumstances surrounding

Linder’s underlying conviction “are unknown from the record[,] [i]t was

impossible . . . for the district court to determine that a successful § 1983 action . . .



                                             5
necessarily implied the invalidity of th[at] conviction[].” See id. at 1161.

(emphasis in original). Accordingly, the district court erred in holding that

Linder’s § 1983 claim is barred by Heck at this stage in the proceedings. See id.

                                III. CONCLUSION

      Because Linder’s allegations, if successful, would not invalidate his

conviction, Heck does not bar this action. Accordingly, we REVERSE the district

court’s dismissal, and REMAND for further proceedings.




                                           6